It is a rule that the party's costs in an action is taxed with the costs unless otherwise ordered by the Court. The costs in special proceedings shall be as herein allowed in civil actions, unless when otherwise specially provided. C. C. P. ch. 17, § 294. Costs shall be allowed of course to the plaintiff in an action for the recovery of real property, or when a claim of title to real property arises on the pleadings, or is certified by the Court to come in question at the trial. C. C. P. ch. 17, § 276, (1.)
These provisions applied to the present case show that the defendants are liable for the costs of which they complain, and we think His Honor properly taxed them with that portion of the cost which would not have been incurred but for their attempt to set up title in themselves by a fraudulent deed to the premises in controversy.
The attempt by the defendants to show title was an experiment, and even if made bona fide, in the event of failure they would be liable for thewhole costs of the effort without any regard to the value of property acquired by them by inheritance, devise, bequest or distribution from their decedent, as that rule applies against the debts of the decedent and not against their own liabilities. *Page 407 
There is no allegation before us that the Clerk failed to apportion the costs according to the order of the Court.
No error. Let this be certified.
PER CURIAM.                              Judgment affirmed.